COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
RUSSELL
LAMAR HALL,                                  )                    No. 
08-02-00275-CR
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                      195th District Court
                                                                              )
THE STATE OF TEXAS,                                     )                   of Dallas County, Texas
                                                                              )
Appellee.                           )                          (TC# F02-50150)
 
O
P I N I O N
 
Pending
before the Court is Appellant=s
motion to dismiss this appeal pursuant to Tex.R.App.P. 42.2(a), which states that:
(a) At any time
before the appellate court=s
decision, the appellate court may dismiss the appeal if the appellant withdraws
his or her notice of appeal.  The
appellant and his or her attorney must sign the written withdrawal and file it
in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.
 
As
required by the rule, the withdrawal of the notice of appeal is signed by both
Appellant and his attorney.  Further, the
Clerk of this Court has forwarded a duplicate copy of the written withdrawal to
the clerk of the trial court.  Because
Appellant has established compliance with the requirements of Rule 42.2(a), we
grant Appellant=s motion
to dismiss.  The appeal is hereby
dismissed.
 
September 12, 2002
                                                                         

ANN CRAWFORD McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)